MEMORANDUM***
Mayranush Yerdoglyan appeals the district court’s summary judgment affirming *483the Commissioner of the Social Security Administration’s (“Commissioner”) denial of her application for Title XVI Supplemental Security Income benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s decision, and we review for substantial evidence and legal error the Administrative Law Judge’s (“ALJ”) decision. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). We affirm.
Substantial evidence supports the ALJ’s findings. See id. at 1097-98. To the extent that the ALJ rejected or ascribed less weight to various medical opinions, he gave clear and convincing reasons for rejecting the opinions of the treating physicians and his reasoning was specific and legitimate for rejecting the opinions of examining physicians. See Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.1989). Further, to the extent that the ALJ resolved ambiguities and conflicts in the medical evidence, his reasoning was specific and legitimate. See Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir.1995). Finally, the ALJ provided specific and legitimate reasons, supported by the record, for rejecting Yerdoglyan’s testimony. See Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir.1991) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.